Citation Nr: 0717329	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-35 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted entitlement to 
service connection for a bilateral hearing loss, and assigned 
a noncompensable rating from July 1, 2001, the day after 
separation from service.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and not a claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations must be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  


FINDING OF FACT

Audiometric test results obtained during April 2004 and 
December 2005 VA examinations correspond to numeric 
designations of level I for the right ear and level I for the 
left ear.


CONCLUSION OF LAW

The veteran does not meet the criteria for a compensable 
evaluation for bilateral hearing loss for any period from 
July 1, 2001. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in various 
correspondence including, VA correspondence in August 2005, 
amongst other documents considered by the Board, generally 
fulfills the provisions of 38 U.S.C.A. § 5103(a), save for a 
failure to provide notice addressing the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  The claim was readjudicated in an October 2006 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the Board has determined that the preponderance of 
the evidence is against the claim. Hence, any questions 
regarding what effective date would be assigned are moot.
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of his claim. 

Background 

By rating action in October 2002 service connection for a 
bilateral hearing loss was granted based on the service 
medical records.  A noncompensable rating was established 
from July 1, 2001, the day after separation from service.

At an April 2004 VA examination, an audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
85
LEFT
10
10
5
45
55

Average pure tone thresholds, in decibels (dB), were 43 dB 
for the right ear and 29 dB for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear. The 
diagnosis was a moderate to profound sharply sloping high 
frequency sensorineural hearing loss in the right ear; and, a 
moderate to severe, precipitous high frequency sensorineural 
hearing loss in the left ear.

At a September 2005 VA examination, an audiological 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
50
80
LEFT
20
15
15
50
65

Average pure tone thresholds, in decibels, were 40 dB for the 
right ear and 36 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 94 percent in the left ear.  The diagnosis 
was a moderate to severe sharply sloping high frequency 
sensorineural hearing loss bilaterally.  

Analysis

As service connection has already been established, it is the 
level of disability that is of concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). Still, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records dating back at least to the date of the claim are 
considered. 38 C.F.R. § 4.1. The history of disability is 
even more important where, as here, the veteran disagrees 
with the initial evaluation assigned upon the grant of 
service connection. In such a case, separate ratings can be 
assigned for separate periods of time, based on the levels of 
disability manifested during each separate period of time, 
from the effective date of service connection. Fenderson.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2006). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006). In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second. To evaluate the degree of disability 
from hearing impairment, the rating schedule establishes 
eleven auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

In the veteran's case, audiometric testing conducted at the 
April 2004 VA examination showed average pure tone thresholds 
of 43 dB in the right ear and 29 dB in the left ear, with 
speech recognition ability of 96 percent in the right ear and 
94 percent in the left ear. Similarly, audiometric testing 
conducted at the September 2005 VA examination showed average 
pure tone thresholds of 40 dB in the right ear and 36 dB in 
the left ear with speech recognition ability of 98 percent in 
the right ear and 94 percent in the left ear. 

With application of the above test results to 38 C.F.R. § 
4.85, Table VI, Table VII, the veteran's right and left ear 
hearing losses, at their very worst, are each assigned a 
numeric designation of I in both the April 2004 and September 
2005 VA examinations. These scores consistently result in the 
appellant's bilateral hearing loss being rated as 
noncompensably disabling under Diagnostic Code 6100. See 38 
C.F.R. § 4.85. Therefore, a compensable evaluation is not 
warranted under Table VII. Id.

In reaching the above conclusion, the Board has considered 
the veteran's arguments as set forth in written statements to 
VA. While a lay witness can provide evidence as to the 
visible symptoms or manifestations of a disease or 
disability, beliefs as to the severity of a service-connected 
disability, do not constitute competent evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the appellant has not been shown to 
possess, may provide evidence regarding medical knowledge. 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992). Consequently, 
the Board assigns greater weight to the medical evidence of 
record, as outlined above, than the veteran's lay assertions.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim must be denied.


ORDER

Entitlement to a compensable evaluation for a bilateral 
hearing disorder since July 1, 2001, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


